department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp gl-134320-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc sb nas from james c gibbons branch chief cc pa apjp subject whether the documents described below constitute returns this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer a taxpayer b city year year dollar_figuredate date issue whether a document submitted to an appeals officer containing only zeros constitutes a return conclusion a return containing only zeros and including tax protestor language is not a return pursuant to the substantial compliance test facts gl-134320-01 taxpayers a and b filed a chapter bankruptcy on date in city the internal_revenue_service service filed a proof_of_claim asserting an unsecured priority claim in the amount of dollar_figure the priority claim was comprised of estimated amounts for year and year because returns had not been filed subsequently during an examination of year and year a and b submitted form sec_1040 for year and year the only information contained on the forms were zeros with the exception of the withholding estimated_tax which taxpayers claimed were refundable the taxpayers attached protest material as part of each income_tax return after a and b submitted the zero returns they filed an objection to the service’s proof_of_claim in response to the objection the service filed an answer stating that a and b had filed purported returns for year and year and that said documents were under examination the taxpayers converted their case to a no asset chapter bankruptcy on date which rendered the taxpayers’ objection to the claim moot the appeals officer assigned to the case contacted our office regarding the validity of the documents submitted law and analysis valid returns general sec_6011 of the internal_revenue_code code provides that when required by regulations prescribed by the secretary any person made liable for any_tax imposed by this title or with respect to the collection thereof shall make a return or statement according to the forms and the regulations prescribed by the secretary every person required to make a return or statement shall include therein the information required by such forms or regulations sec_1_6011-1 of the income_tax regulations regulations states use of prescribed forms copies of the prescribed return forms will so far as possible be furnished taxpayers by district directors a taxpayer will not be excused from making a return however by the fact that no return form has been furnished to him taxpayers not supplied with the proper forms should make application therefor to the district_director in ample time to have their returns prepared verified and filed on or before the due_date with the internal revenue office where such returns are required to be filed in the absence of a prescribed form a statement made by a taxpayer disclosing his gross_income and the deductions therefrom may be accepted as a tentative_return and if filed within the prescribed time the statement so made will relieve the taxpayer from liability for the addition_to_tax imposed for the delinquent filing of the return provided that gl-134320-01 without unnecessary delay such a tentative_return is supplemented by a return made on the proper form sec_1_6012-1 of the regulations identifies individuals required to make returns of income sec_1_6012-1 prescribes form_1040 as the form for making the income_tax return required of an individual the service’s broad authority to prescribe the manner of filing has been recognized by the supreme court in 321_us_219 the court indicated congress has given discretion to the commissioner to prescribe by regulation forms of returns and has made it the duty_of the taxpayer to comply it thus implements the system of self-assessment which is so largely the basis of our american scheme of income_taxation the purpose is not alone to get tax information in some form but also to get it with such uniformity completeness and arrangement that the physical task of handling and verifying returns may be readily accomplished the court_of_appeals for the eighth circuit has noted taxpayers are required to file timely returns on forms established by the commissioner the commissioner is certainly not required to accept any facsimile the taxpayer sees fit to submit if the commissioner were obligated to do so the business of tax collecting would result in insurmountable confusion 365_f2d_792 8th cir despite the service’s broad authority to prescribe the manner of filing the issue of what constitutes a valid_return is frequently litigated in an early case addressing the issue the supreme court indicated that a defective or incomplete return may be sufficient to start the running of the period of limitation if it is a specific statement of the items of income deductions and credits in compliance with the statutory duty to report information however to have such effect the return must honestly and reasonably be intended as such 280_us_453 subsequently the court summarized the criteria as p erfect accuracy or completeness is not necessary to rescue a return from nullity if it purports to be a return is sworn to as such and evinces an honest and genuine endeavor to satisfy the law 293_us_172 the most recent supreme court reaffirmation of the test articulated in florsheim and zellerbach is found in 464_us_386 gl-134320-01 there the taxpayer filed a fraudulent original income_tax return and followed it with a nonfraudulent amended_return the taxpayer argued that the original return to the extent it was fraudulent was a nullity for purposes of the statute_of_limitations the court disagreed noting that the fraudulent original returns purported to be returns were sworn to as such and appeared on their faces to constitute endeavors to satisfy the law the lower courts have subsequently synthesized the criteria prescribed by the supreme court into the following four-part test for determining whether a defective or incomplete document is a valid_return f irst there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury 82_tc_766 aff'd per curiam 793_f2d_139 6th cir this generally accepted formulation of the criteria for determining a valid_return is known as the substantial compliance standard if a defective or incomplete document meets the substantial compliance standard the document is a valid_return for purposes of the statute_of_limitations on assessment and for purposes of determining the failure_to_file_penalty of sec_6651 of the code a document that does not meet the substantial compliance standard is a nullity for purposes of the code returns containing zeros and protest material courts have applied the substantial compliance test to returns containing zeros in 618_f2d_74 9th cir the court held that a return containing false information or misleading figures is still a return false figures convey false information but they convey information the court reasoned that zeros on the taxpayer’s tax form constituted information relating to the taxpayer’s income from which a tax could be computed id pincite the service could calculate a tax_liability from such numbers even though the assessment would be inaccurate id see 925_f2d_356 9th cir quoting the court’s decision in long see also 627_f2d_830 7th cir however in 727_f2d_681 8th cir the eighth circuit held that a document did not meet the substantial compliance standard and was therefore not a return where the only tax_liability was zero and the taxpayer provided no other financial information the court stated that the service should not have to accept on faith the taxpayer’s assertions regarding taxable_income or tax_liability without knowledge of circumstances regarding among other things gross_income received or deductions claimed id pincite the court determined that the taxpayer’s assertions that he had zero income did not inform the service of his gross_income or from where his income was derived and gl-134320-01 that the service could not verify the taxpayer’s computations id pincite as a result the court held the document was not a return and that taxpayers should provide all information requested by the service which is not subject_to a valid constitutional or legal privilege in addition courts have concluded that documents containing little or no tax information and protest material are not valid returns in moore the court held in tax protestor cases it is obvious that there is no honest and genuine attempt to meet the requirements of the code in our self-reporting tax system the government should not be forced to accept as a return a document which is plainly not intended to give the required information id pincite other courts have adopted similar reasoning see 426_f2d_519 10th cir no valid_return where taxpayer’s form_1040 was devoid of income information and contained cites to the constitution purportedly supporting taxpayer’s refusal to complete the form 78_tc_558 no valid_return where the form_1040 contained only de_minimis income information and was circumscribed with constitutional objections and sochia v commissioner tcmemo_1998_294 no valid_return where the taxpayers provided some income information but wrote object -- 5th amend on every line of the form in this case taxpayers a and b filed a joint_return in which all of the spaces except the amount withheld and the amount of refund contained zeros in addition the taxpayers attached a statement protesting the applicability of the federal_income_tax according to the case law courts have determined that a tax_return containing insufficient tax information with protest material does not meet the substantial compliance standard which requires an honest and reasonable attempt to satisfy the requirements of the tax law therefore a return with insufficient or de_minimis income information and protest material is not a valid_return as a result the documents filed by the taxpayers are not valid returns under the substantial compliance standard case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
